Title: To George Washington from Charles Mortimer, 20 June 1790
From: Mortimer, Charles
To: Washington, George



Honble Sr
Fredericksburg [Va.] June 20th 1790

When the news of Your Recovery reached this place, it filled us with the greatest joy, and no friend of yours participated more on the occasion than myself, who most ardently prays for a continn⟨uence⟩ of a Life so usefull and necessary for us all.
If the subject of this Address is any wise presumptuous, or inconsistent with your Dignity, I beseech you to forgive me, and only consider the Motive which I will relate in a few words.
I Labored hard for many Years before the war with an unblemished Character, acquired money, lent it out to Gentn as I thought in Distress, the greatest part of which was repaid in Depreciated paper in 1780, I went to Ireland before the war in the begining of 1779, to sue for my property there, sold from me by an Unfortunate Elder Brother, who had a very considerable paternal Estate, the Loss of time Expenses ⟨&c. &c. &c.⟩ came to more than I Could recover, those matters put it out of

my power to have my only son John Educated and brought up to a profession, Therefore bound him to a Merchant in Philada in 1784 where he served his time with good Character and Respect as well as Esteem, as his Moralls and disposition are good.
I have it not in my power to Raise any Capital for him to begin without selling houses and a Bit of Land at under value and injure my family, as I am now unable by gout and Rheumatism often, to labor as formerly.
If it was in your power by any Recommendation of him to any office in this state appointed by Congress or Elswhere as he is a good accountant and a sober young man, who can give the best Security for his Conduct, you would Render me and him very happy, for it grieves me to have him Idle here.
I have not the honor of being acquainted with any gentn in Power or Interest to apply for him, but yourself therefore I pray you forgive the trouble given by your most Sincere and Respectfull Hble Servant

Chs Mortimer


My best wishes attend your Lady and family.

